Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first end, second end, second end of the processing groove, first end of the processing groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.

Applicant’s arguments, see page 10, filed 3/22/2022, with respect to 35 U.S.C 112(b) for claims 3-6 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 12/23/2021 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 10, filed 3/22/2022, with respect to 35 U.S.C 112(b) for claims 7 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 12/23/2021 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 10, filed 3/22/2022, with respect to 35 U.S.C 112(b)for claims 8 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 12/23/2021has been withdrawn because the claims were amended. 

Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot.  The argument was anticipatory and thus does not clearly apply to the specific rejection made. Therefore, it is the examiner’s opinion that the device of Chuang is anticipated to use in a laser cutting application. Further, the art of la Rocca cited in the rejections below discloses a device that is used in a laser cutting application that teaches invention of the instant applicant because the claims of the instant applicant are broad enough to be read on by la Rocca.  The examiner has also included relevant prior art in the conclusion section herein for the benefit of the applicant.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 4, 5, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160114531 A1 Chuang (hereinafter “Chuang”) in view of US4319120A la Rocca (hereinafter “la Rocca”). 
Regarding claim 1, Chuang teaches, except where struck through, A laser processing device (abstract) comprising: a laser radiation unit (par. 32; energy beam 140) of the workpiece from an end portion of the workpiece (par. 32 teaches a scanning speed of the energy beam 140 is in a range of 50 mm/sec to 2000 mm/sec) to form a processing groove on the surface of the workpiece, the processing groove having a first end which is open at the end portion of the workpiece and a second end which is closed (Chuang abstract teaches an additive manufacturing system, par. 32, par. 33, and par. 34 teach the use of an energy beam 140 to make a workpiece by laser sintering a powder layer 130, therefore, it is inherent that the device of Chuang is capable of making a workpiece with a groove) ; and a nozzle unit (atmospheric controlling device 142; gas inlet-outlet devices 150) which is configured to inject a gas along the surface of the workpiece (par. 34) such that a flow velocity of the gas increases from the first end of the processing groove toward the second end of the processing groove (par. 40 teaches The gas flow speed adjustment device 164 can dynamically control a flow speed of the gas, this means that it is inherent that the gas flow of Chuang can be adjusted such that the velocity increases across the surface of a workpiece in which it is obvious that the gas flow travels from a first end to a second end because the gas flow is traveling across the workpiece).  Chuang does not teach which is configured to perform laser cutting on a workpiece.  la Rocca teaches, which is configured to perform laser cutting on a workpiece (column 1 lines 6-19 teaches the use of la Rocca in laser cutting).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Chuang reference, to include which is configured to perform laser cutting on a workpiece, as suggested and taught by la Rocca, la Rocca discloses a system that is analogous to the instant application and is in use for laser cutting and can therefore is obvious to use the device in Chuang in a laser cutting application for the purpose of providing a means to provide a method and apparatus for controlling shielding gases used in power-laser processes which makes it possible to affect not only a substantial increase in the efficiency of the process, but also an improvement in the quality of the treated workpiece and a substantial reduction in the consumption of shielding gas (column 1 lines 56 to 62).

Regarding claim 2, Chuang teaches wherein the nozzle unit is configured to inject the gas in a direction intersecting the scanning direction of the laser radiation unit (fig. 1 teaches the arrangement of the additive manufacturing system 100; figs. 5a to 5b teach the gas flow arrangement from inlet to outlet, par. 39 also teaches this; fig. 12 teaches the arrangement of the gas flow direction 300 with respect to the scanning direction 400 of the energy beam 140.

Regarding claim 3, Chuang teaches wherein: the nozzle unit has a gas nozzle in which opening portions are defined so as to be adjacent to each other from the second end of the processing groove (par. 37 and fig. 3a and fig. 3b teach  gas inlet-outlet devices 150 as having movable vanes 320 and are shown to be arranged adjacent to each other end to end); and opening areas of opening portions are configured to decrease from the first end of the processing groove toward the second end of the processing groove (par. 37 and figs 3a and 3b and figs 4a to 4b teach different arrangements and geometric patterns of the movable vanes 320).

Regarding claim 4, Chuang teaches wherein: the nozzle unit has resistive members which are positioned so as to be adjacent to each other from the first end of the processing groove to the second end of the processing groove and configured to and generate resistance to a flow of the gas (par. 37 teaches  structure of honeycombs 410 (as shown in FIG. 4(A)), grids 420 (as shown in FIG. 4(B)), voids 430 (as shown in FIG. 4(C)), vanes 440 (as shown in FIG. 4(D)), fan blades 450 (as shown in FIG. 4(E)) which are analogous to generating a resistance) , and the resistive members are configured such that the resistance decreases from the first end of the processing groove toward the second end of the processing groove (par. 40 teaches the dynamic gas flow controlling device 160 being capable of controlling the angle of the vanes of inlet-outlet devices 150 a to d which means that this device of Chuang is capable of changing the pitch of the vanes in a flow direction which anticipates the device in the instant application).

Regarding claim 5, Chuang teaches wherein each of the resistive members is a perforated plate in which holes are defined and is configured such that an aperture ratio of the perforated plate increases from the first end of the processing groove to the second end of the processing groove (par. 37 teaches  structure of honeycombs 410 (as shown in FIG. 4(A)), grids 420 (as shown in FIG. 4(B)), voids 430 (as shown in FIG. 4(C)), vanes 440 (as shown in FIG. 4(D)), fan blades 450 (as shown in FIG. 4(E)); par. 40 teaches the dynamic gas flow controlling device 160 being capable of controlling the angle of the vanes of inlet-outlet devices 150 a to d which means that this device of Chuang is capable of changing the aperture ratio of the vanes in a flow direction which anticipates the device in the instant application).

Regarding claim 6, Chuang teaches wherein each of the resistive members is a valve having an opening which degree can be adjusted, and is configured such that the opening degree of the valve increases from the first end of the processing groove to the second end of the processing groove (par. 42 and figures 8a to 8c teach the ability to close off outlet and inlet devices which is analogous to being a valve and therefore anticipates the use of a valve device).

Regarding claim 7, Chuang teaches wherein the nozzle unit is configured to inject the gas in a direction from the second end of the processing groove toward first end of the processing groove (par. 39 and fig. 5a to 5d teach the ability to change the inlet and outlet devices to change the direction of the gas flow; to par. 42 and figures 8a to 8c teach the ability to close off outlet and inlet devices which is analogous to being a valve and therefore anticipates the use of a valve device).

Regarding claim 8, Chuang teaches wherein the nozzle unit extends such that a center line of the nozzle unit diverges away from the surface of the workpiece from an upstream side toward a downstream side, with the surface of the workpiece as a reference (par. 39 teaches through operation of the gas inlet-outlet devices and setting of supplying and extracting gas, the angle between the flow direction of the gas and the moving direction of the energy beam 140 may be adjusted, and therefore, it is inherent that the angle of the flow gas may be adjusted and therefore teaches the ability for the nozzle unit to gradually extend away from a surface).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180043457 A1(US-PGPUB)
US 20190262940 A1(US-PGPUB)
US 5609781 A(USPAT)
US 9776362 B2(USPAT)
DE 19905739 A1(FIT)
DE 4437795 A1(FIT)
KR 20010104235 A(FIT)
WO 03076117 A1(FIT)
US 20160001401 A1(US-PGPUB)
US 20210060706 A1(US-PGPUB)
WO 2021019704 A1(DERWENT)
JP 6588105 B2(FIT)
DE 102015121748 A1(DERWENT)
US 20100301013 A1(US-PGPUB)
US 20080213978 A1(US-PGPUB)
US 20180071865 A1(US-PGPUB)
US 20030197909 A1(US-PGPUB)
US 20130146570 A1(US-PGPUB)
US 20030051760 A1(US-PGPUB)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763